OPINION OE
ALLEN, C. J.
This case is submitted on an agreed statement of facts.
The defendant entered into a contract to labor for the term of five years from the first of November, 1865, and in the April Term of the Supreme Court, 1868, he was tried, convicted and sentenced to imprisonment for the term of five years, with hard labor, for an assault on the plaintiff with a weapon obviously and imminently dangerous to life, and that he remained in prison in execution of sentence until his discharge on the 7th day of February last.
The counsel for the defendant contends that as the time of the contract, namely, five years, has expired, the defendant’s term of service has expired and that he cannot be ordered back to service; and that the only remedy of the plaintiff is .an fiction for damages, and not the remedy given by Sections 24 and 25 of Chapter 78 of the Penal Code..
By the Sections referred to, a person lawfully bound to service, who willfully absents himself from such service, may be arrested. by warrant of a magistrate on complaint, and if the complaint is maintained the offender shall be restored to his employer and the Court has a discretion to impose an additional term, not exceeding double the time of absence, *449but such additional term of service shall not extend beyond one year next after the original term of service; and it is further provided that in case the person still refuses to serve, the magistrate may send for him, and if he still refuses the magistrate is authorized to commit such person, and there to remain at hard labor until he consent to serve according to law; and in case of a second desertion he may be committed to prison, there to remain at hard labor for any term not exceeding three months, at the expiration of which he shall be restored to his employer to serve out his original term of service, and any penal term that may be added thereto by said justice.
. In the case of Wood vs. Hookina it was contended that the judgment was illegal, because the additional term of service imposed extended beyond one year next after the end of the original term of service. The Court say: “The question which arises in this case is this: When does a contract terminate — at the time specified in its terms, or on its fulfillment ? It is a sound legal proposition that a party is not relieved of the responsibilities of his contract until it is fulfilled, unless by agreement.
“Contracts of this character are usually made, conditioned for an advance, and, if this construction of the law should obtain, it would be an inducement to make a contract, receive the advance, ship as a seaman — as the respondent did — remain abroad until the time has expired, and then come into Court and claim an exemption; or, if he preferred not to remain at sea so long at one time, he can do as the respondent did, desert two or three times, and, after short absences, the time will have elapsed. He enjoys his advance, and complies, as it is contended, with his contract. This could not have been the intention of the Legislature— the law never aids a man in a dishonest purpose. We regard this view of the statute as against a s'ound legal construction, as well as against the authorities. ’’
*450It has been said that as this point, made and decided in the ease, was not necessary to its decision, therefore it should hot be regarded as a final adjudication of the Court. It was elaborately argued by counsel and carefully considered by the Court, and decided upon the construction of the statute as made by a majority. There were other considerations of the case upon which the decision was made, but as the point was made and argued, the Court regarded it a duty to make a decision upon it, although, according to- usage, it might have been re-argued on exceptions being taken, but as this was not done I regard it as a solemn decision. It may be overruled, but until then it must be held obligatory.
In that case the excess of time was occasioned by desertion, and in this case by absence occasioned by imprisonment under sentence of the Court after conviction for a high crime.
If the position taken by the counsel for the defence is to be sustained, a person may contract for a certain time, receive the advance agreed upon, and then commit a crime and be convicted and sentenced to imprisonment for a term of years, longer than the term of his contract, and on the expiration of his sentence he is freed from the fulfillment of the contract of labor as provided for in sections of the Code referred to.
Desertion is not regarded as a defence to the fulfillment of a contract, a fortiori, crime cannot be. Besides the statute expressly declares, that the penal time imposed for continued refusal to return to service, shall not be included within the original term of service, why, then should the penal term for crime be included ?
This statute was enacted, of course, in reference to the business of the country. The productions of the country must be gathered and secured, or manufactured when mature, and if neglected they deteriorate and are'essentially damaged, and the law in question is designed, to prevent persons from willfully violating their contracts, and doing damage to their *451employers. It is in degree as essential to the sugar planter that his employees should remain with him to perform his service as agreed upon, during the crop, as it is for the seamen to remain on the ship during the voyage. A sugar plantation encounters as many adverse winds as a vessel, and is quite as likely to be endangered in crop time as a vessel is on a lee shore, when all hands are required.
In many Countries where labor is plenty and heavy advances are not necessary to procure laborers, this law is not necessary. But the Legislature, in their wisdom, passed the law, as applicable to the condition of affairs here.
But it is contended that it is in restraint of one’s liberty,— why more so than any other contract which a man makes and honestly fulfills ? If a mechanic undertakes to build a house, it occupies his time and diverts his attention from other pursuits which, perhaps, he might prefer. Every man in public office is under obligation to attend to its duties, and it is often in restraint of his wishes, but no one thinks that it impairs his liberty. The Court is of opinion that it is immoral to fail to fulfill a contract without a reason. The man when he makes the contract understands perfectly well its terms, and receives advantages in advance, and if fully complied with, how is his liberty interfered with ? It was optional whether- he made the contract or not, but when he has made it, and receives part payment, it is not true liberty regulated by law for him to abandon his obligations and defraud his employer out of the money advanced. But it is said, bring your action for damages. This may be regarded in most cases as mere mockery. It is to incur a bill of costs without the slightest probability of receiving the amount awarded. There would be some strength in the argument, if the damages could probably be secured, but the Legislature, in their wisdom, considered the necessities of the business done here, as well as the condition, moral and physical, of the people who usually enter into contracts of this character. ■
*452In contracts both parties have their rights, and if either fail to fulfill, a wise administration of the law will enforce them. Nothing tends so much to demoralize a people as a belief that it is optional to fulfill a contract.
The law often makes a public sentiment of great practical value. If violations of duty and commissions of offences are disregarded and pass unpunished, there will be a constant depreciation of the true sense of moral obligation.
In the law in question, if there are objections in its practical working, the Legislature is the source of reform. Courts cannot make the laws ; but it is their duty to interpret and enforce them.